Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The new title, filed April 07, 2022, has been accepted.
Response, filed April 07, 2022, is considered.
Claims 13-17, filed April 24, 2019, are examined on the merits.
Final Office Action
The abstract of the disclosure, filed April 24, 2019, is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).
RESPONSE TO ARGUMENTS
Objection to the specification
On pages 3-4, Applicant argues “There is no absolute requirement for ‘antecedent basis’ for all the terms within a particular claim…In this instance, the Examiner has not presented any rejection of the claims for lack of written descriptive support.  Consequently, the Examiner’s lack of rejection on this basis is an implicit admission that the claim language does find clear support in the specification.
	 Applicant’s argument is not persuasive as presented below.  Original claims 1-12 have the filing data of April 24, 2019.  The second claim listing filed April 24, 2019, has claims 1-12 (Cancelled) and New claims 13-17.  Both the original claim listing and second claim listing have the filing data of April 24, 2019, therefore, the limitations in both claim listings provide written support for the limitations as originally presented.  The fact pattern for the claims precludes the lack of written descriptive support rejection.
	As for the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Applicant points to the instant specification paragraphs [0123] to [0127], especially, “storing the tag together with its context profile” to assert the disclosure supports the limitation of “a past context for the particular tag specified by a past user.”  Applicant’s argument is not persuasive because “storing” has been attributed with the customary and ordinary meaning of “storage is a process through which digital data is saved within a data storage device by means of computing technology. Storage is a mechanism that enables a computer to retain data, either temporarily or permanently.”  However, as interpreted with the customary and ordinary meaning of storage, paragraphs [0123] to [0127] does not provide support as asserted by Applicant.  “Storing” is merely a means for saving data, however, the storing does not convey that “a past context for the particular tag specified by a past user.”  It is suggested Applicant amendment the specification to provide proper antecedent basis for the limitation of “a past context for the particular tag specified by a past user.”
	 As for the limitation of “an active context in which a user of the tag widget is operating”,  the disclosure of the “new tag weightings become apparent in tag clouds with respect to their context profile and the currently active context profile again” provides antecedent basis for the limitation of “an active context in which a user of the tag widget is operating.” 
35 USC 101
Applicant’s argument is persuasive, therefore, the 35 USC 101 rejection directed to claims 13-17 has been withdrawn.
Prior Art
On pages 8-11, Applicant argues “Krohn neither discloses the past context for the particular tag specified by a past user nor the active content in which a user of the tag widget is operating” in light of what is meant by the claimed context weight factor for the particular tag as discussed in paragraphs [0110]-[0132] of Applicants’ specification.  Applicant cites M.P.E.P. 2111 “Claim Interpretation, Broadest Reasonable Interpretation” to assert claims are given their broadest reasonable construction in light of the specification.  Applicant argues “the Examiner has not put forth any claim construction regarding the claim language.  Rather, the Examiner merely concludes that the teachings of Krohn correspond to the limitations at issue.”
Applicant’s arguments are not persuasive as discussed below.  The claims were given their broadest reasonable interpretation (BRI) in light of the instant specification.  The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim."  It appears applicant is advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)
Further, the court held that the USPTO is not required, but, rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.  For example, Applicant asserts “context refers to how the meaning of the tag change.  An example, discussed in the Applicants’ specification describes how two tags (i.e. china and images) could express different things.  Images from china; images about china, images drawn by Chinese artists and so forth. There could also just be some nice images on the underlying resource and some side-information about China.  What it really means depends on in which context both tags have been applied [0129] to [0131].  The pointed to disclosure is merely an example, however, without an explicit definition in the instant specification, the limitations are not limited examples provided in the instant specification.  
Unless the term has been given a special definition in the specification, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term, and must be consistent with the use of the claim term in the specification and drawings.  The limitation of “context” has been attributed with the customary and ordinary meaning of “the circumstances that form the setting for an event, statement, or idea, and in terms of which it can be fully understood and assessed.”  Further, the broadest reasonable interpretation of the claims is consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).  
Therefore, the citation of apparatus records a history of tag selection by users in general, or by a particular user or group of users…historical data is then used to weight each of the distinct tags (Krohn, page 3, [0033]) wherein “a history of tag” as selected by a particular user has been interpreted as “a past context.”  Further, as Applicant cited the “monitor also includes a store for recording history of selection of each distinct and for recording weightings calculated in respect of each tag” (page 5, [0061]).
Further, Applicant argues “nothing about the relevant teachings of Krohn refers to how the meaning of a tag changes (i.e. its context).  It is noted that the argued limitation of “the meaning of a tag changes” is not present in the claim or the specification.  Further, the instant specification does not explicitly define the term “context” as “the meaning of a tag changes.”  The limitation of “context” has been attributed with the customary and ordinary meaning of “the circumstances that form the setting for an event, statement, or idea, and in terms of which it can be fully understood and assessed.”  The citation of “apparatus records…their subsequent document retrieval activity in respect of each distinct tag and/or tag structure.… historical data is then used to weight each of the distinct tags (Krohn, page 3, [0033], e.g.) wherein the “document retrieval activity” has been interpreted as “active context… is operating” used to weight each of the distinct tags.  
Lastly, Applicant argues the “document retrieval activity” of Krohn refers to the history of tag selection (i.e. past actions).  Applicant’s argument is not persuasive because as previously cited Krohn discloses the apparatus records a history of tag selection by users in general, or by a particular user or group of users, and their subsequent document retrieval activity in respect of each distinct tag and/or tag structure. This historical data is then used to weight each of the distinct tags and tag structures according to likelihood that they resulted in a selection of documents relevant to those users. The apparatus is then able to present a given tag list in a ranking order of decreasing usefulness for example, when particular tags known from the historical records appear in a set of search results.  Applicant points to [0061] to [0062] to suggest information retrieval activity monitoring is directed to past actions.
Applicant’s argument is not persuasive because “monitoring” has the customary and ordinary meaning of “regular observation and recording of activities…”  Therefore, the information retrieval activity monitoring of Krohn as disclose in the third embodiment ([0061] to [0062]) reasonably describes the argued limitation of “active context in which a user of the tag widget is operating.”
On pages 12-14, Applicant relies on the above arguments to overcome the prior art rejections directed to claims 16 and 17.  Applicant’s arguments are not persuasive as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1).

Claim 13, Siegel discloses computer-implemented method by a server, comprising:
receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource (page 2, [0026], e.g. Receiving a request for tags may comprise receiving a specific request for tags for an item, receiving a request for a display page for an item (with associated tags) offered for sale by a network-based retailer);
executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags (page 3, [0032], e.g. the composite tag score is a weighted average of the various tag metrics. Each of the individual tag metrics may be assigned a weighting coefficient which determines the weight that the specific metric is given in determining the composite tag score); and 
forwarding, to the tag widget within the client, the tags and associated overall weighting factors (page 2, [0030], e.g. a display of the selected tags (e.g., a subset of tags) is generated. According to one embodiment, the tags are each represented by a similar computer-generated icon containing, for example, the text of the tag, and the icons are displayed in order of composite tag score (see, for example, FIG. 3). According to another embodiment, the tags are represented by computer-generated icons sorted alphabetically according to the text of the tag, with those icons representing tags with higher ranks (e.g., composite scores) being displayed more prominently, e.g., using a visual indication such as highlighting. Other methods of displaying the tags may also be used. For example, the number of tags presented at any one time may be limited, with the user being provided with an option to request additional tags to be displayed).  
Further, Siegel discloses a combination of metrics may be used to generate composite tag score including other tag metrics (page 3, [0031]) and a reputation weighting factor for the particularly tag (Siegel, page 3, [0031] and page 4, [0044], e.g. reputation metric).

However, Siegel does not disclose wherein the individual overall weighting factors for a particular tag is based upon a combination of: a quantitative weighting factor for the particular a tag and the context weighting factor for the particular tag is based upon: a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.

Motte discloses weights for tags may be modified using any combination of the following factors: popularity of each tag; time since generation of each tag; time since last update of information associated with said tag; ratings values of said tag (Motte, page 5, [0042]).  Further, the meta data may include a personal tag cloud, referred to as a "mood cloud", which represents combinations of tags from any of at least the following seven categories: (i) the user's stated interests, (ii) the user's published content, (iii) the topics on which the user wants to receive advertising; (iv) the tags of the current web page which the user is viewing; (v) the geographical location of the user, e.g. based on the user's ZIP code; (vi) the user's language; and (vii) the preferred advert format selected by the user (page 6, [0060]).  The disclosure above reads on the limitation of “wherein the individual overall weighting factors for a particular tag is based upon a combination.”  
Motte discloses a weighted list of tags…a tag cloud is a group of tags…with a weighting assigned to each one (page 15, [0212]) and each tag within the tag cloud can be individually ranked, e.g. by clicking on it to give it a value from 1 to 5 (page 16, [0219]).  The disclosure above reads on the limitation of "a quantitative weighting factor for the particular a tag.”
Motte discloses an invention to improve the quality of search results (page 15, [0211]).  One of ordinary skill in the art at the time of the invention would have been motivated by Motte to improve the quality of search results with the tag scores of Seigel.  Therefore, it would have been obvious to one of ordinary skill in the art to use the tag scores of Seigel with the tags of Motte to improve the quality of search results.

However, Seigel as modified does not disclose a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.

Krohn discloses a past context for the particular tag specified by a past user (page 3, [0033], e.g. apparatus records a history of tag selection by users in general, or by a particular user or group of users…historical data is then used to weight each of the distinct tags.  It is noted that “a history of tag” as selected by a particular user has been interpreted as “a past context.”) and an active context in which a user of the tag widget is operating (page 3, [0033], e.g. apparatus records…their subsequent document retrieval activity in respect of each distinct tag and/or tag structure.… historical data is then used to weight each of the distinct tags).  It is noted that “document retrieval activity” has been interpreted as “active context… is operating” used to weight each of the distinct tags.
 Krohn discloses the use of tags to improve the accuracy of searches through the millions of documents now stored on intranets and the Internet (page 1, [0005]).  One of ordinary skill in the art at the time of the invention would have been motivated by Krohn to improve the accuracy of searches with the tag scores of Seigel as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the tag scores of Seigel as modified with the past context tags and active context of Krohn to improve the accuracy of searches.

Claim 14, Siegel as modified discloses wherein the quantitative weighting factor further includes a quantitative weighting factor, and the quantitative weighting factor for the particular tag is based upon a past user interaction with the particular tag (Krohn, page 3, [0033], e.g. apparatus records a history of tag selection by users in general, or by a particular user or group of users…historical data is then used to weight each of the distinct tags).

Claim 15, Siegel as modified discloses wherein the weighting factors further includes a reputation weighting factor, and the reputation weighting factor for the particular tag is based upon a reputation of a past user who created the particular tag (Siegel, page 4, [0044], e.g. if a particular tag is entered by a user, and the user has previously submitted another tag that has, a high composite tag score, the reputation metric for the newly entered tag will be increased (or, potentially, decreased in the case of a low composite tag score for the other tag(s)). The reputation metric of a tag is thus a function of, or proportional to, the performance (e.g., the composite tag scores) of other tags submitted by the same user(s) that submitted the tag).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1), as applied to claims 13-15 above, in further view of Frieden et al. (Frieden hereafter, US 20080016072 A1).

Claim 16, Siegel as modified discloses the weighting factors further includes a reputation weighting factor (Siegel, page 4, [0044], e.g. determining the reputation metric for a tag is illustrated).  However, Siegel as modified does not disclose the reputation weighting factor for the particular tag is based upon an expertise of a past user who created the particular tag.  
Frieden discloses an expert search can search for experts associated searches by examining the tags that the expert creates (page 3, [0069]).  Frieden discloses Search systems want to improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher will be the documents that the searcher is looking for.  
One of ordinary skill in the art at the time of the invention would have been motivated by Frieden to improve the search system of Siegel in view of Motte and Krohn to improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher.  Therefore, it would been obvious to one of ordinary skill in the art to use the method of Siegel in view of Motte and Krohn with the expert tag reputation of Frieden to improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1), as applied to claims 13-15 above, in further view of Gupta (US 2009/0043789 A1).

Claim 17, Siegel as modified discloses the claimed invention except for the limitation of the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user.  Gupta discloses the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user (page 8, [0084], e.g.  It is also noted herein that the process of tagging content may be time sensitive. The tagged content and the created tag and attributes may be given a specific time to live (TTL) in the system and may be dropped after the TTL expiration point occurs. This may be useful in collaboration to enable users to find content for which access and utilization is only required for the period of a project or planned event and is not expected to be required again).  
Gupta discloses it is important that data has integrity, is reliable, and can be swiftly accessed and improved upon by updating and adding new relevant data (page 1, [0006]).  
One of ordinary skill in the art at the time of the invention would have been motivated by Gupta to improve the method of Siegel as modified to have data that has integrity and is reliable.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Siegel as modified with the expiry weighting factor of Gupta to improve the quality of search results to have data that has integrity and is reliable.



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152